SAVOY, Judge.
For the reasons assigned in Stanford Benoit et al. v. International Harvester Company et al., 251 So.2d 389 (La.App. 3 Cir. 1971), decided this date, the order of the trial court requiring defendant, Mack Abraham, to produce documents of his financial ability is reversed, and the case is remanded to the trial court for further proceedings not inconsistent with the views herein expressed. Costs of this proceeding are assessed to Prior Products, Inc., Respondent in Opposition to Writs.
Reversed and remanded.